DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species I (figure 1 and claims 1, 2, 4, 6-8, 11 and 13-16) in the reply filed on 03/16/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 14-16, because a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Claim 1 discloses the finished structural features of the claimed invention. Claims 14-16 that depend on claim 1 discloses similar 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1, 7-8, 11 and 13 are rejected under 35 U.S.C. 102a1 as being anticipated by Komaya et al. (US 2018/0211763).
	Regarding claim 1, Komaya et al. (figures 1-3 and para 0042-0052) discloses core portion having a longitudinal direction (see figure 1); a first flange portion (21) disposed at a first end portion of the core portion in the longitudinal direction (see figure 1); a second flange portion (22) disposed at a second end portion of the core portion in the longitudinal direction (see figure 1); at least one terminal electrode (41) disposed at the first flange portion (see para 0043-0045); and at least one terminal electrode 43) (see para 0043-0045), wherein when the wire-wound core is mounted on a mount board (see figure 8 and para 0044/para 0059-0060), and a face of the first flange portion to be oriented toward the mount board is defined as a bottom surface and a face of the first flange portion (see figure 1 and para 0044-0048) that faces an outer side opposite to a side where the core portion is located is defined as an outer end surface (see figure 1), the outer end surface has a recessed portion that reaches the bottom surface of the first flange portion (see figure 1), and the terminal electrode (41) disposed at the first flange portion includes a bottom surface electrode portion that includes a film conductor extending along the bottom surface of the first flange portion (see figure 1 showing the  terminal electrode portion of 41 that includes a film conductor extending along the bottom surface) and, an end surface electrode portion that includes a conductor filling the recessed portion and is in contact with the bottom surface electrode portion. (see figure 1 showing the terminal electrode portion of 41 that includes a conductor filling the recessed portion with the bottom surface electrode portion).
Regarding claim 7, Komaya et al. (figure 1 and para 0042-0052) discloses wherein when a face opposite to the bottom surface is defined as a top surface, an end portion of the recessed portion on a top surface side is a flat surface parallel to the top surface of the first flange portion.
Regarding claim 8, Komaya et al. (figure 1 and para 0042-0052) discloses wherein when a face opposite to the bottom surface is defined as a top surface and a face linking the bottom surface and the top surface to each other is defined as a lateral surface, the bottom surface electrode portion reaches the lateral surface of the first 
Regarding claim 11, Komaya et al. (figure 1 and para 0042-0052) discloses
wherein when a perpendicular bisector plane of a central axis extending in the longitudinal direction of the core portion is defined as a symmetry plane, the terminal electrode disposed at the first flange portion and the terminal electrode disposed at the second flange portion are symmetrical about the symmetry plane.
	Regarding claim 13, Komaya et al. (figures 1-3 and para 0042-0045) discloses a wire that is wound around the core portion of the wire-wound core, the wire having ends electrically connected to the respective terminal electrodes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Komaya et al. (US 2018/0211763) in view of Rollins et al. (US 4,949,221).
Regarding claim 2, Komaya et al. (figures 1-3 and para 0042-0052) discloses wherein when a face opposite to the bottom surface is defined as a top surface, but does not expressly discloses the top surface of the core portion and the top surface of the first flange portion are flush with each other.
Rollins et al. (figure 1) discloses the top surface of the core portion (4) and the top surface of the first flange portion are flush with each other.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the top surface of the core portion and the top surface of the first flange portion are flush with each other as taught by Rollins et al. to the inductive device of Komaya et al. so as to simplify the structural design of the core which will save in production time resulting in saving in production cost.
Regarding claim 4, Komaya et al. (figures 1-3 and para 0042-0052) discloses wherein when a face opposite to the bottom surface is defined as a top surface and a face linking the bottom surface and the top surface to each other is defined as a lateral surface but does not expressly discloses the lateral surface of the core portion and the lateral surface of the first flange portion are flush with each other.
Rollins et al. (figure 1) discloses the lateral surface of the core portion (4) and the lateral surface of the first flange portion are flush with each other.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the lateral 
Regarding claim 6, Komaya et al. (figures 1-3 and para 0042-0052) discloses wherein the outer end surface and an end surface of the end surface electrode portion that faces the outer side but does expressly discloses surfaces are flush with each other.
Rollins et al. (figure 1) discloses the lateral surface of the core portion and the lateral surface of the first flange portion are flush with each other.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design the lateral surface of the core portion and the lateral surface of the first flange portion are flush with each other as taught by Rollins et al. to the inductive device of Komaya et al. so as to simplify the structural design of the core which will save in production time resulting in saving in production cost.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837